EXHIBIT 23 CONSENT OF ATTORNEYS Reference is made to theRegistrationStatementof CEL-SCICorporation, whereby theCompanyproposes to sell 7,894,737 shares of its commonstock, 1,973,684 warrants,as well as shares of the Company'scommon stock issuableupon the exercise of the warrants.Reference is also made to Exhibit 5 included as part of this Registration Statement relating to the validity of the securities proposed to be sold. We hereby consent to the use of our opinion concerning the validity of the securities proposed to be issued and sold. HART & HART /s/ William T. Hart October 21, 2014
